DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 & 18 recites the limitation "the second transmission lines of the two amplifying systems" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 provides for at least one amplifying system, but does not provide that each amplifying system includes a transmission line transformer as per claim 15. Claims 17 & 18 clearly reference the existence of multiple transmission line transformers, for which proper antecedent basis is not provided in claims 15-18. 
In line 11, the claims recite “the amplifying element,” however it appears that it is intended for there to be at least two amplifying elements, as per the two amplifying systems, as described in lines 16-20.
The examiner advises the applicant to limit the two amplifying systems such that the amplifying systems are as per the amplifying system of claim 15, and to clarify that the respective connections of each transmission line transformers to the respective amplifying elements.
Claims 19 & 20 are rejected as being dependent upon claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiak (US PGPub 20180183396).
As per claim 1:
Komiak discloses in Figs. 2 & 3-4:
A transmission line transformer comprising: 
a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness direction of a substrate (para [0034]), the first transmission line and the second transmission line being connected in series to each other (as seen in Fig. 2); 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (as seen in Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), and a second end portion that is grounded (54), 


	As per claim 2:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line and the second transmission line connected in series to each other form a transmission line such that an alternating current flowing through the transmission line induces an odd-mode current flowing through the third transmission line, the odd-mode current flowing in a direction opposite to a direction in which the alternating current flows (para [0030]).

	As per claim 3:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line includes a third end portion (end connected to 66) that is the one end portion, the third end portion being connected to the first end portion of the third transmission line and to an external circuit (resistor 56 and input 50, further comprising other circuits as seen in related Fig. 1), and a fourth end portion opposite to the third end portion, the second transmission line includes a fifth end portion connected to the fourth end portion, and a sixth end portion that is opposite to the fifth end portion, the sixth end portion being connected to an external circuit (resistor 58 and output 52, with further circuits as seen in related Fig. 1), a current flowing through the first transmission line from 

	As per claims 9-11:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line, the second transmission line, and the third transmission line each comprise a conductor pattern whose dimension is larger in a width direction than in the thickness direction (upward and downward faces are broadsides, para [0032]), and the conductor pattern of the first transmission line, the conductor pattern of the second transmission line, and the conductor pattern of the third transmission line overlap each other at least partially in plan view (as seen in Fig. 3a).

	As per claim 12:
Komiak discloses in Figs. 2 & 3-4:
the conductor pattern of the third transmission line has a - 59 -width that is larger than or equal to a width of the conductor pattern of the first transmission line and a width of the conductor pattern of the second transmission line (a detail consistent through Figs. 2-4), and the conductor pattern of the first transmission 

	As per claim 15:
	Komiak discloses in Figs. 1-4:
	An amplifying circuit comprising: 
at least one amplifying system (MMIC implemented as a power amplifier, para [0017]), the at least one amplifying system including: an amplifying element (power transistor 38) that amplifies a high-frequency signal, and a transmission line transformer (overlay transformer 16 or 18) connected to an input terminal of the amplifying element (16 between input 12 and transistor 38) or an output terminal (18 between output 14 and transistor 38) of the amplifying element, 
the transmission line transformer including - 60 -a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness direction of a substrate (para [0034]), the first transmission line and the second transmission line being connected in series to each other (Fig. 2), 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), the one end portion being connected to the amplifying element, and a second end portion that is AC-grounded (54), wherein the first transmission line and the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiak (US PGPub 20180183396).
As per claims 4-6:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line, the second transmission line, and the third transmission line each have a similar shape in plan view, and the first transmission line and the second transmission line - 56 -extend to turn in a first turn direction and the third transmission line extends to turn in a second turn direction that is opposite to the first turn direction, starting from a point at which the first transmission line is connected to the third transmission line (current path in transmission line 62 is opposite to that of first and the third transmission lines).
	Komiak further discloses:
The overlay transformers may have any shape that meets the needs of the application, para [0035]).

Komiak does not disclose:
the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the transmission lines of the overlay transformer of Komiak to have a spiral design as an obvious alternative shape, which may provide the benefit of meeting the needs (space, inductive coupling, etc.) of a specific design as taught by Komiak, and as a known in the art design for inductive components, as taught by Komiak.
	As a consequence of the combination, the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view, and the first transmission line and the second transmission line - 56 -extend to turn in a first turn direction and the third transmission line extends to turn in a second turn direction that is opposite to the first turn direction, starting from a point at which the first transmission line is connected to the third transmission line.
	
	As per claim 7:
	Komiak discloses in Fig. 3A:
the first transmission line and the second transmission line each have a number of turns that is larger than or equal to a number of turns of the third transmission line (equal to).
	

Komiak does not disclose:
at least one of the number of turns of the first transmission line and the number of turns of the second transmission line is twice or more the number of turns of the third transmission line.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the overlay transformers such that the number of turns of the first transmission line and the number of turns of the second transmission line is twice or more the number of turns of the third transmission line, as the number of turns of a transmission line in a transformer is well-known the art as a design parameter that provides the benefit of adjusting the transformation ratio of the transformer.

	As per claims 13 & 14:
	Komiak does not disclose:
the conductor pattern of the first transmission line has a width that is larger than a width of the conductor pattern of the second transmission line.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the width of the first transmission line to be larger than a width of the conductor pattern of the second transmission line as a design parameter that controls the impedance transformation of the overlay transformer, and further may be used to combine transmission line 64 and the resistor 58 by increasing the resistance of transmission line 64, as well-understood in the art, providing the further benefit of reducing the number of components.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiak (US PGPub 20180183396) in view of Ohnishi (US PGPub 20090085666), a reference of record.
As per claim 16:
Komiak discloses in Fig. 1:
the use of capacitors (30) between the ground connection of the overlay transformer with the ground of the MMIC (para [0019]).
Komiak does not disclose:
the second end portion of the third transmission line is connected to a power supply circuit, and the amplifying element is supplied with DC power through the third transmission line.
	Ohnishi discloses in Fig. 2:
the use of an AC grounding node (at Cpass, para [0090]) of a transmission line transformer coupled to a power amplifier output (abstract) for providing a bias voltage (operating voltage Vcc).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an operating voltage to the ground connection of the overlay transformer of Komiak to provide the benefit of providing the drain bias through the overlay transformer, and reducing the need for the drain bias inductors 44A&B of Komiak et al., as is well understood in the art.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843